Citation Nr: 1223964	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD), depression, or other acquired psychiatric disorder.

2. Entitlement to service connection for right ankle nerve injury.

3. Entitlement to service connection for hemorrhoidectomy.

4. Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease of the spine.

5. Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the left knee.

6. Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law LC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Huntington, West Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an August 2009 rating decision, the RO denied service connection for PTSD, personality disorder claimed as related to PTSD, and depression. In a November 2011 rating decision, the RO granted service connection for degenerative disc disease of the spine, degenerative joint disease of the left knee, and degenerative joint disease of the right knee. The RO assigned a 10 percent disability rating for each of those disorders. The RO denied service connection for right ankle nerve injury and for hemorrhoidectomy.

The appeal is REMANDED to the RO. VA will notify the appellant if further action is required.



REMAND

A claimant initiates an appeal of a VA rating decision by filing a notice of disagreement (NOD) with that decision within one year after the decision is issued. See 38 U.S.C.A. § 7105 (West 2002). In December 2011, the Veteran filed an NOD with the November 2011 rating decision. The Veteran stated that he disagreed with the ratings assigned for the spine, left knee, and right knee disabilities, and with the denial of service connection for right ankle nerve injury and hemorrhoidectomy. When a claimant files a timely notice of disagreement, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2011). The RO has not issued an SOC in addressing the issues the Veteran appealed in the December 2011 NOD. The United States Court of Appeals for Veterans Claims (Court) has indicated that, when a claimant submitted an NOD, and the RO has not issued an SOC on that issue, the Board should remand the matter to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands the issues addressed in the November 2011 rating decision and the December 2011 NOD to the RO for the issuance of an SOC.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. At present, review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. Prior to providing the claims file to a clinician for review, the AMC or RO should review the then-current version of the electronic file, determine whether that file contains any relevant and non-duplicative documents, and make any such documents available to the clinician for review.

The Veteran contends that he has acquired psychiatric disability that began during service or developed as a result of experiences during service. The Board is remanding the mental disorder service connection issue for the development of additional evidence.

The Veteran's service records include reports of a psychological evaluation and a psychiatric consultation. No chronic mental problem was noted when the Veteran was examined for separation from service. The Veteran has reported that after service he had mental problems and received mental health treatment beginning fairly soon after separation from service. He identified R. B. A., M.D., as his post-service primary care physician. Records from Dr. A. dated from 2000 to 2002 have been associated with the claims file. Those records reflect that the Veteran showed anxiety and other mental disorder symptoms over that period. On remand, the AMC or RO should ask the Veteran to whether he reported mental disorder symptoms to Dr. A. or any other health care providers in treatment that occurred sooner after service, between 1993 and 2000. The AMC or RO should seek records of any such treatment.

There is evidence of that the Veteran had behavior problems during service. The Veteran has reported having mood and behavior problems after service, through the present. He has reported having had bad and upsetting experiences during service and after service. In recent years, private and VA clinicians have noted that the Veteran has mental or behavioral disorder symptoms. A VA treating clinician concluded that the Veteran has PTSD. A VA clinician who examined the Veteran and reviewed his file concluded that the Veteran does not have PTSD, but rather has a personality disorder. A private psychologist who evaluated the Veteran and reviewed his file expressed the opinion that the Veteran has PTSD due to events he has experienced. The Board will seek an additional file review, examination, and opinion to help address conflicts between the currently assembled findings and opinions.

Accordingly, the case is REMANDED to the RO for the following action:

1. Issue a statement of the case addressing the issues of higher initial disability ratings for degenerative disc disease of the spine, degenerative joint disease of the left knee, and degenerative joint disease of the right knee, and the issues of service connection for right ankle nerve injury and for hemorrhoidectomy.

2. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of those already found in the paper claims file, take action to assure that the records in the electronic file are made available (whether by electronic means or by printing) to the mental health clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

3. Ask the Veteran to identify the providers of any mental health treatment he received between 1993 and 2000, or of any medical treatment in that period during which his mental health was discussed. Seek records of treatment of the Veteran from each such provider the Veteran identifies.

4. Schedule the Veteran for a VA mental disorders examination, performed by a psychiatrist or psychologist, to address the nature and likely etiology of any current mental disorders. Provide the examiner with the Veteran's claims file for review in conjunction with the examination. After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for each mental or behavioral disorder that the Veteran currently has. With respect to each such disorder, the examiner should express opinions addressing questions about the nature and likely history of the disorder, as follows:

Is the disorder a personality disorder or a different type of mental disorder?

Did the disorder clearly and unmistakably exist before the Veteran entered service?

If the disorder clearly and unmistakably existed before the Veteran entered service, is it clear and unmistakable that the disorder did not worsen during his period of service beyond the natural progression of the disorder?

Is it at least as likely as not (at least a 50 percent probability) that the disorder first manifested during service and continued or recurred after service?

If the disorder first manifested after service, is it nonetheless at least as likely as not that the disorder is causally related to events during service?

Does the disorder meet the DSM-IV criteria for a diagnosis of post-traumatic stress disorder (PTSD)?

If the disorder is PTSD, was it at least as likely as not caused by experiences during the Veteran's service?

The examiner should explain the reasoning that lead to each conclusion he or she reached.

5. After completion of the above, review the expanded record and determine if the Veteran's claims can be granted. If any claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


